DETAILED ACTION
Status of the Claims
Claims 22-41 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites a “transformation efficiency of 108 to 1010, preferably 108”.  As per MPEP 2173.05(c)-(d), “[i]f stated in a single claim, examples and preferences lead to confusion over the intended scope of the claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made.”   The presence of 8” in claim 28 makes the metes and bounds of the claim unascertainable.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus the above claim(s) and all dependent claims are rejected under 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Objections
Claims 24, 28, and 31 are objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Ferrara et al. and Weiner et al.
Claims 22, 25-27, 29-30, and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara et al. (PLOS ONE, 2012, 7(11):e49535, cited in IDS of 03/05/2019) as evidenced by Sblattero (Nat. Biotech., 2000, 18:75-80) in view of Weiner et al. (U.S. 2017/0029811 A1).  
Regarding claims 22, 30, and 37-41, Ferrara teaches a method of generating a monoclonal antibody gene expression library (e.g. Abstract), said method comprising: 
processing biological samples comprising antibody gene pool to isolate plurality of nucleic acid(s) encoding a naturally occurring antibody repertoire, followed by Phage Display Selection of scFv Antibodies section on p. 3, reciting the method of Sblattero), 
transferring the nucleic acid(s) of the selected antibody molecules into yeast for display of said antibody molecules on surface of yeast followed by screening of the yeast displayed antibody against specific antigenic target(s) (e.g. as per the Yeast Display of Anti-Ag85 scFvs section on pp. 3-4), and 
selecting the yeast displayed antibodies showing higher affinity to the target antigen to form the screened naive monoclonal antibody gene expression library or isolating selected antibodies with desired functional properties from the phage antibody library or the yeast antibody library to generate screened naive monoclonal antibody gene expression library (e.g. as per the Yeast Display of Anti-Ag85 scFvs section on pp. 3-4, and Fig. 3).
Regarding claim 25, Sblattero teaches in the Primary library construction section on p. 79 that mRNA was isolated, followed by cDNA generation.
Regarding claim 26, Ferrara teaches the above, and suggests further wherein the amplification involves primary PCR amplification followed by secondary PCR amplification by employing any of degenerate primers or combinations thereof set forth as SEQ ID no 1 to 68 (primers for amplifying the entire antibody repertoire were well et al. (BioTechniques, 1999, 27:528-536)).
Regarding claim 27, Ferrara teaches the above, wherein the PCR amplification is carried out for about 18 cycles to about 25 cycles, each cycle with denaturation step for about 1min to about 2 min at about 94°C followed by annealing step for about 1min to about 2 min at about 500C and extension step for about 50 sec to about 90 sec at about 72°C; and wherein the PCR products obtained post amplification are optionally purified (e.g. In accordance with MPEP 2144.05, which states:

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”).

In the instant case, number of cycles, temperatures, and times are all well-known result effective variables known to be optimized in PCR reactions	.
Regarding claim 29, Ferrara teaches the above, wherein the screening to obtain phage library involves panning with antigens coated on magnetic beads to isolate antibody of interest; and wherein said phage display screening/panning is employed to remove antibody non- binders (e.g. as per the Phage Display Selection of scFv antibodies section on p. 3).
Regarding claim 32, Sblattero teaches the above, wherein the display of antibody library on surface of yeast involves isolation of plasmid DNA from phage library 
Regarding claim 33, Ferrara recites Feldhaus et al. (Nat. Biotech., 2003, 21:163-170) as per the Yeast Display of Anti-Ag85 scFvs section on pp. 3-4, which, in turn, recites Gietz et al. (Yeast, 1995, 11:355-360) as per the cDNA cloning by PCR and construction of scFvs in yeast display vector section on pp. 168-169, who teaches yeast transformation efficiency of about 108 to about 1010 (e.g. as per the RESULTS AND DISCUSSION section on p. 357).
Regarding claim 34, Ferrara teaches the above, wherein the yeast display screening is employed to execute affinity based selection, sorting of antibody binders (e.g. as per the Yeast Display of Anti-Ag85 scFvs section on pp. 3-4, and Fig. 3).
Regarding claim 35, Ferrara teaches the above, wherein the antibodies/genes are selected based on its binding with antigens by employing techniques/technologies selected from a group comprising flow cytometry, ELISA, bead based detection platforms, imaging and SPR or any combination thereof (e.g. flow cytometry as per the e.g. as per the Yeast Display of Anti-Ag85 scFvs section on pp. 3-4).
Regarding claim 36, Ferrara teaches an antibody library of about 107 to about 109 clones (e.g. “The scFv obtained were cloned into BssHII/NheI-cut pDAN5–Y13-259 to obtain a primary library of 7x107 clones” as per Sblattero at the Primary library construction section on p. 79).
However, it is noted that Ferrara is silent on the limitation of “introducing specific tri-nucleotide sequence markers in the nucleic acid(s) encoding heavy chain of the claim 22.
Weiner teaches addition of a barcode made from Wobble base changes in one or more codons in a phage library (e.g. as per para 0041).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to barcode the source antibody repertoires using the barcoding method of Weiner in the phage/yeast display methods of Ferrara.  One of ordinary skill in the art would have been motivated to do so since this would allow for tracking the individual(s) who contributed to the resultant antibody(ies).  Further, as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements of the barcoding and phage/yeast display methods                     were well known in the art, as per Ferrara and Weiner, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence 

Ferrara et al., Weiner et al., and Bradley et al.
Claims 22-23, 25-27, 29-30, and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara et al. (PLOS ONE, 2012, 7(11):e49535, cited in IDS of 03/05/2019) as evidenced by Sblattero (Nat. Biotech., 2000, 18:75-80) in view of Weiner et al. (U.S. 2017/0029811 A1) and further in view of Bradley et al. (U.S. 2014/0331343 A1)
Ferrara in view of Weiner is relied on as above, however, it is noted that the references are silent on the limitation of selecting biological samples based on ethnicity, as set forth in claim 23.
Bradley teaches that antibody repertoire diversity is dependent on ethnicity (e.g. as per para 0126).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to select ethnically diverse biological samples for pooling as per Bradley in the methods of Ferrara in view of Weiner.  One of ordinary skill in the art would have been motivated to do so since Bradley teaches that “ethnically-diverse artificial immunoglobulin gene repertoires … are useful for the production of antibodies having improved affinity and/or biophysical characteristics” (e.g. as per para 0126).
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639